Title: From Thomas Jefferson to Edmund Pendleton, 22 April 1799
From: Jefferson, Thomas
To: Pendleton, Edmund



My Respected Friend
 Monticello Apr. 22. 99.

Your letter of Feb. 24. which was intended to have reached me at Philadelphia, did not arrive there till I had left that place, and then had to follow me to this, which must apologize for the delay in  acknoleging it. in the mean time I had seen in our papers the one with your signature, and seen it with great satisfaction. omitting one paragraph of it, I may be permitted to give to the residue unqualified praise. the simplicity & candor with which it is written will procure it a candid reading with all, and nothing more is necessary to give their full effect to it’s statements & reasonings. I lament it had not got to Philadelphia a few days sooner that we might have sent it out in handbills by the members. I observe however that it is running through all the republican papers, and with very great effect. the moment too is favourable, as the tide is evidently turning & the public mind awaking from Marshall’s X.Y.Z. romance. it is unfortunate that we have yet two years of madness to go through in the hands of a legislature chosen under the impressions of that romance. the dose seeming now to have been strong enough to bring the people to rational reflection, I wish it could stop there. for indeed it will be difficult to rectify the wrong already done, were the next to be two years of wisdom instead of additional folly. we are told in a Boston paper that the President has determined to raise the 24. regiments eventually provided for: at least that he will name the officers immediately. should they really raise the whole army of 40,000 men, & a great body of volunteer militia, now called the Presidential army, or Presidential militia, it will leave me without a doubt that force on the constitution is intended. it is already plain enough from the Secretary of war’s letter that Hamilton is to be the real general, the other to be used only by his name. can such an army under Hamilton be disbanded? even if a H. of Repr. can be got willing & wishing to disband them? I doubt it, and therefore rest my principal hope on their inability to raise any thing but officers. I observe in the election of governor of Massachusets that the vote for Heath (out of Boston) is much strengthened. could the people of that state emerge from the deceptions under which they are kept by their clergy, lawyers, and English presses, our salvation would be sure & easy. without that, I believe it will be effected; but it will be uphill work. nor can we expect ever their cordial co-operation, because they will not be satisfied longer than while we are sacrificing every thing to navigation and a navy. what a glorious exchange would it be could we persuade our navigating fellow citizens to embark their capital in the internal commerce of our country, exclude foreigners from that, and let them take the carrying trade in exchange: abolish the diplomatic establishments & never suffer an armed vessel of any nation to enter our ports. but these things can be thought of only in times of wisdom, not of passion & folly. may heaven still spare you to us for years to come, and  render them years of health, happiness, and the full enjoiment of your faculties. affectionate salutations to yourself and mr Taylor.
Adieu.

Th: Jefferson

